
  Monaco 1962 (rev. 2002)
  
  

  

  


Chapter I. The Principality - The Public Powers



Art 1


The Principality of Monaco is a sovereign and independent State within the framework of the general principles of international law and of the particular conventions with France.


The territory of the Principality is unalienable.



Art 2


The principle of government is the hereditary and constitutional monarchy.


The Principality is a State under the rule of law, committed to fundamental freedoms and rights.



Art 3


The executive power is exercised by the highest authority of the Prince.


The Prince's persona is inviolable.



Art 4


The legislative power is jointly exercised by the Prince and the National Council.



Art 5


The judiciary power is exercised by the courts and tribunals.



Art 6


The separation of the administrative, legislative and judiciary functions is guaranteed.



Art 7


The Prince's standard consists of the coat of arms of the House of Grimaldi upon a white ground.


The National Flag consists of two equal stripes, red and white, arranged horizontally, the red in the upper part, the white in the lower part.


The use of these standard and flag is governed by the provisions of the sovereign ordinance dated April 4th, 1881.



Art 8


The French language is the official language of the State.



Art 9


The Catholic, Apostolic and Roman religion is the religion of the State.



Chapter II. The Prince, The Demise of the Crown



Art 10


The succession to the Throne, opened by death or by abdication, takes place by the direct and legitimate issue of the reigning Prince, by order of primogeniture with priority given to males within the same degree of kinship.


In the absence of direct legitimate issue, the succession passes to the brothers and sisters of the reigning prince and their direct legitimate descendants, by order of primogeniture with priority given to males within the same degree of kinship.


If the heir, who would have acceded by virtue of the preceding paragraphs is deceased or renounced the Throne before the succession became open, the succession passes to His own direct legitimate descendants by order of primogeniture with priority given to males within the same degree of kinship.


If the application of the preceding paragraphs does not fill the vacancy of the Throne, the succession passes to a collateral heir appointed by the Crown Council upon same advice of the Regency Council. The powers of the prince are temporarily held by the Regency Council.


The Throne can only pass to a person holding Monegasque citizenship on the day the succession opens.


The procedures of application of this article are set, as needed, by the House Laws of the Sovereign Family promulgated by Sovereign ordinance.



Art 11


The Prince can exercise His sovereign powers if He has reached His adult hood fixed at the age of eighteen.


During the Prince's adolescence or in case the Prince is unable to exercise His functions, the organisation and conditions of exercise of the Regency are provided for by the House Laws of the Sovereign Family.



Art 12


The Prince exercises His sovereign authority in full compliance with the provisions of the Constitution and laws.



Art 13


The Prince represents the Principality in its relations with foreign powers.



Art 14


After consulting the Crown Council the Prince signs and ratifies treaties and in international convention. He acquaints the National Council through the Minister of State with them before their ratification.


However, the following treaties must be ratified in pursuance of a law:







1.
Treaties and international agreements affecting the organisation of the Constitution






2.
Treaties and international agreements the ratification of which entails the modification of the existing legal provisions






3.
Treaties and international agreements which entail the Principality’s adhesion to an international organisation the functioning of which implies the participation of the National Council’s members






4.
Treaties and international organisations the implementation of which results in a budget expenditure pertinent to expenditure type or use, which is not provided by the budget act




The Principality’s external policy is accounted for in an annual report prepared by the government and notified to the National Council.



Art 15


After consulting the Crown Council, the Prince exercises the right to pardon and amnesty as well as the right of naturalization and restoration of nationality.



Art 16


The Prince confers orders, titles and other distinctions.



Chapter III. Fundamental Freedoms and Rights



Art 17


All Monegasques are equal before the law. There is no privilege among them.



Art 18


The circumstances in which Monegasque nationality may be acquired are laid down by law. The circumstances in which a person who has acquired Monegasque nationality by naturalization may be deprived of it are laid down in the law.


Loss of Monegasque nationality in any other circumstance may occur only, as prescribed by law, further to the intentional acquisition of another nationality or of service unlawfully carried out in a foreign army.



Art 19


Individual freedom and security are guaranteed. No one may be prosecuted except in cases provided for by law, before legally appointed judges and in the manner prescribed by law.


Apart from cases of flagrant offence, an arrest may be carried out only pursuant to the well-founded order of the judge, which must be notified at the arrest or at the latest within twenty-four hours. Any detention must be preceded by an examination.



Art 20


No penalty may be introduced or applied except by law.


Criminal law must ensure respect for individual personality and dignity. No one may be subjected to cruel, inhuman or degrading treatment.


Death penalty is abolished.


Criminal law cannot have any retroactive effect.



Art 21


The domicile is inviolable. No entry and search in the domicile can take place except in cases and in the manner prescribed by law.



Art 22


Every individual has the right for respect of private and family life and confidentiality of correspondence.



Art 23


Freedom of religion and of public worship, and freedom to express one’s opinions in all matters, is guaranteed, subject to the right to prosecute any offences committed in the exercise of the said freedoms.


No one may be compelled to participate in the rites or ceremonies of any religion or to observe its days of rest.



Art 24


Property is inviolable. No one may be deprived of property except for public benefit as established by law, and upon a fair, settled and paid compensation in the circumstances and manner specified by law.



Art 25


Freedom of work is guaranteed. Its practice is determined by law.


Priority is granted to Monegasques for the obtainment of public and private positions in the circumstances prescribed by law or international conventions.



Art 26


Monegasques are entitled to the assistance of the State in the event of destitution, unemployment, sickness, handicap, old age and maternity in the circumstances and manner laid down by law.



Art 27


Monegasques are entitled to free primary and secondary education.



Art 28


Every person may defend the rights and interests of his/her occupation and function through a trade-union action.


The right to strike is recognized, subject to regulation of law.



Art 29


Monegasques have the right to assemble peacefully and without arms in accordance with the laws that may regulate the exercise of this right without subjecting it to prior authorization. This freedom does not extend to open-air meetings, which remain subject to police laws.



Art 30


Freedom of association is guaranteed, subject to regulation of law.



Art 31


Anyone may address petitions to the public authorities.



Art 32


Foreigners enjoy all public and private rights in the Principality that are not formally reserved to nationals.



Chapter IV. Public Domain, Public Finance



Art 33


Public domain is unalienable and imprescriptible.


A public domain property may be closed down or change purpose only if pronounced by law. Law may allocate decommissioned property to the State or Commune's public domain, as the case may be.


Public domain’s consistency and regime are determined by law.



Art 34


The Crown’s property is submitted to The Sovereignty's exercise.


They are unalienable and imprescriptible.


Its consistency and regime are determined by the House Laws at the Sovereign Family.



Art 35


Real estate property and rights pertinent to private State held property are transferable only in accordance with the law.


The law gives authorisation to sell a part of the business capital of which at least fifty per cent is held by the State, thereby transferring the majority of this capital to one or more physical person or private law legal persons.



Art 36


All vacant and ownerless property belongs to the private State domain.



Art 37


The national budget comprises all public revenue and public expenditure of the Principality.



Art 38


The national budget expresses the Principality’s economic and financial policy.



Art 39


Budget is subject to a budget bill. It is voted and promulgated in the form of a law.



Art 40


The Sovereign Household’s expenses and those of the Prince Palace are determined by budget law and withdrawn in priority from the budget’s general public revenue.



Art 41


The revenue surplus over expenditure, established after budget implementation and year end closing of accounts, is credited to a constitutional reserve fund. The excess of expenditure over revenue provides cover withdrawing from the same account, after enactment of the relevant law.



Art 42


Control of financial management is ensured by a Higher Audit Commission.



Chapter V. The Government



Art 43


Government is exercised, under the gracious authority of the Prince, by a Minister of State, assisted by a Government Council.



Art 44


The Minister of State represents the Prince. He oversees the executive services. He has the police force at his command. He chairs the Government Council with a casting vote.



Art 45


Sovereign ordinances are debated in the Government Council. They are presented to the Prince with the Minister of State's signature; they mention the relevant proceedings. They are signed by the Prince; the Prince's signature makes them enforceable.



Art 46


Sovereign Ordinances, which are excluded from debate in the Government Council and presentation to the Minister of State, pertain to:







•
The House Laws of the Sovereign Family and these of its members






•
The affairs of the Direction of the Judicial Department






•
The appointment of members of the Sovereign Household, the diplomatic and consular corps, the Minister of State, the Government Councillors and assimilated civil servants, the magistrates in the judiciary






•
The issue of exequatur to consuls






•
The dissolution of the National Council






•
The granting of honour titles





Art 47


Ministerial decrees are debated during the Government Council and signed by the Minister of State; they mention the relevant proceedings. They are notified to the Prince within twenty-four hours after signature and become enforceable only in the absence of the Princes formal opposition within ten days after the Minister of State’s notification.


However, the Prince may let the Minister of State know He does not intend on exercising His right of opposition for some decrees or types of decrees. These are thereby enforceable as soon as they are signed by the Minister of State.



Art 48


Unless law provides otherwise, distribution of subject matters between sovereign ordinances and ministerial decrees is determined by sovereign ordinance.



Art 49


Government Councils proceedings are subject to minutes put on record in a special register and signed, after the vote, by the present members.


The minutes mention each members vote. Within five days after the meeting, they are notified to the Prince who can lodge an opposition under the conditions provided by the above article 47.



Art 50


The Minister of State and Government Councillors are accountable to the Prince for the Principality’s administration.



Art 51


Civil servants’ obligations, rights and fundamental guarantees, as well as their civil liability and criminal responsibility are laid down by law.



Chapter VI. The State Council



Art 52


The State Council is in charge of advising on draft legislation and ordinances, which the Prince submitted for their perusal.


It can also be consulted on any other draft instrument.


Its organisation and operations are prescribed by sovereign ordinance.



Chapter VII. The National Council



Art 53


The National Council comprises twenty-four members, elected for five years by direct universal suffrage and by the list system under the conditions prescribed by law.


In accordance with the conditions determined by law, electors are Monegasque citizens of either gender, at least eighteen years old, with the exception of those deprived of the right to vote for any of the causes set forth by law.



Art 54


All Monegasque electors of either gender, aged at least twenty-five, who have held the Monegasque nationality for at least five years, and who are not deprived of the right to stand for election for any of the causes set forth by law, are eligible.


Law determines which offices are incompatible with the National Councillor’s mandate.



Art 55


Courts of justice are entrusted with the control of the elections’ legitimacy, under the conditions prescribed by law.



Art 56


The National Council’s members are not liable to any civil or criminal responsibility on the grounds of opinion or votes they express during the exercise of their mandates.


Without the National Council’s authorisation, they may neither be prosecuted nor arrested during a session due to a criminal or police infringement, save in the case of flagrant offence.



Art 57


The newly elected National Council meets on the eleventh day after elections in order to elect its board. The oldest National Council to chairs this session.


Without prejudice to article 74, the prior National Council’s powers expire on the day of the new National Council’s meeting.



Art 58


The National Council meets ipso jure in two annual ordinary sessions.


The first session opens on the first working day of April.


The second session opens on the first working day of October.


Each session may not last longer than three months. The session’s closure is declared by the President.



Art 59


The National Council meets in extraordinary session, convened either by the Prince or on the request of at least two thirds of the members, by the President.



Art 60


The National Council's board comprises a president and a vice-president, who are elected each year by the assembly from among its members.


A mayor’s office is incompatible with that of the National Council's President and vice-president.



Art 61


Without prejudice to the provisions of the Constitution and if need be the law, the organisation and operations of the National Council are determined by the rule of procedure which the National Council issued.


Before being enforced these rules of procedure must be submitted to the Supreme Court, which decides on its compliance with the Constitution and if need be, with law.



Art 62


The national Council sets its agenda. It is notified to the Minister of State at least three days beforehand. On the request of the Government, at least one of the two sessions must be devoted to debating the bills introduced by the Prince.


However the agenda of extraordinary sessions convened by the Prince is set in the convocation.



Art 63


The National Council’s meetings are public.


However the National Council may decide with a majority of two thirds of the attending members, to sit in private session.


The minutes of the public meetings are published in “Le Journal de Monaco”.



Art 64


The Prince communicates with the National Council through messages read by the Minister of State.



Art 65


The Minister of State and Government Councillors have reserved entrances and seats at the National Council’s meetings.


They must have the floor when they request so.



Art 66


The instigation of law implies the agreement of wills of both the Prince and the National Council.


The Prince alone may initiate law.


Deliberating and voting on bills are the National Council's responsibility.


It falls to the Prince to sanction laws, which confers them a binding power through promulgation.



Art 67


The Prince signs bills. These bills are introduced to Him via the Government Council and with the Minister of State's signature. After the Prince’s endorsement, the Minister of State introduces them to the National Council.


The National Council can formulate bill proposals. Within a period of six months starting from the date the Minister of State received the draft legislation, he notifies the following to the National Council:







a.
Either his decision to turn the proposal into a bill, amended as the case may be, which shall follow the procedure provided for in paragraph 1. In this case, the bill is introduced within a period of one year starting from the expiration of the six months period mentioned above






b.
Or his decision to interrupt the legislative procedure. This decision is explained with a declaration placed on the agenda of an ordinary session public meeting anticipated within the period. This declaration can be followed by a debate




After expiration of the six months period mentioned above, if the Government has not notified the outcome intended for this bill proposal, the latter according to the procedure prescribed for in paragraph 1. becomes ipso jure a bill.


The same procedure is applicable if the Government did not introduce the bill within the one year period provided for in paragraph 2 a).


The National Council has the right of amendment. As such, it can propose inclusions, substitutions or withdrawals in the bill. Amendments alone that have a direct link with the bill provisions relevant to the bill are admitted. The vote takes place on the amended bill, as the case may be unless the Government withdraws the bill before the final vote.


However, the provisions of the precedent paragraph are not applicable for ratification bills or budget bills.


At the beginning of each ordinary session, in public meeting, the National Council announces the update of all bills introduced by the Government whenever they were introduced.



Art 68


The Prince issues, when necessary, ordinances to ensure the enforcement of laws and the implementation of international treaties or conventions.



Art 69


Laws and sovereign ordinances are enforceable against third parties only from the day after their publication in the "Journal of Monaco”.



Art 70


The National Council votes on the budget.


No direct or indirect taxation may be introduced but through a law.


Any treaty or international agreement entailing such taxation may only be ratified by a law.



Art 71


Budget bills are introduced to the National Council before September 30th.


Budget bills are voted upon during the National Council October session.



Art 72


Budget is voted upon chapter by chapter. Transfers from one chapter to another are forbidden unless authorised by law.


The Budget comprises among others, within expenditure items, sums made available to the Communal Council for the budgetary year to come, as provided for in article 87.



Art 73


In case the appropriation of funds requested by the Government as provided for in article 71 has not taken place before December 31st, funds relevant to services voted upon may be opened by sovereign ordinance with the National Council’s agreement.


The same prevails for income and expenses resulting from international treaties.



Art 74


The Prince may, after having taken the advice of the Crown Council pronounce the dissolution of the National Council. If this occurs, new elections take place within a period of three months.



Chapter VIII. The Crown Council



Art 75


The Crown Council consists of seven members of Monegasque nationality, appointed by the Prince for a period of three years.


The President and three other members are directly appointed by the Prince.


Three members are appointed at the suggestion of the National Council, chosen from outside its members.


The offices of Minister of State and Government Councillor are incompatible with those of President or member of the Crown Council.



Art 76


The Crown Council meets at least twice a year further to the Prince's summons. In addition, the Prince may call a meeting anytime He deems it necessary, either on his own initiative or further to the suggestion of the Crown Council's President.



Art 77


The Crown Council may be consulted by the Prince on issues regarding the States higher interests. It may offer suggestions to the Prince.


It must be consulted on the following subjects: international treaties, dissolution of the National Council requests or naturalisation and restoration of the Monegasque nationality, pardons and amnesties.



Chapter IX. The Commune



Art 78


The territory of the Principality forms a single commune.



Art 79


The Commune is administered by a municipality composed of the mayor and deputies designated by the Communal Council from amongst its members.


In accordance with the conditions determined by law, elections are Monegasque citizens of either gender, at least eighteen years of age, with the exception of those deprived of the right to vote for any of the causes set forth by law.


All Monegasque electors of either gender, at least twenty-one years of age, who have held the Monegasque nationality for at least five years and who are not deprived of the right to stand for election for any of the causes set forth by law are eligible.



Art 80


The Communal Council is composed of 15 members elected for a term of four years by universal direct suffrage by the list system.


There is no incompatibility between the Communal Councillor's mandate and that of National Councillor.



Art 81


The Communal Council meets every three months in ordinary session. Each Session may not last longer than fifteen days.



Art 82


Extraordinary sessions may be held, on the request or with the authorisation of the Minister of State, for specific purposes.



Art 83


The Communal Council may be dissolved by a well-founded ministerial decree after the State Council’s opinion is sought.



Art 84


In case of dissolution or resignation of all the members of the Communal Council, a special delegation is appointed by ministerial decree to carry out its duties until a new Council is elected. This election shall take place within three months.



Art 85


The Communal Council is chaired by the mayor or, in his/her absence, by the deputy or the councillor who replaces him/her; following the order of the chart.



Art 86


The Communal Council debates in public meeting on the Commune’s affairs. Its proceedings are enforceable fifteen days after notification to the Minister of State, unless a well-founded opposition under the form of a ministerial decree is initiated.



Art 87


The communal budget is supplied with revenue produced from communal property the communes ordinary resources and appropriations prescribed by the initial budget law of the year.



Chapter X. The Justice



Art 88


Judicial power vests in the Prince, who, by the present Constitution, delegates its full exercise to the courts and tribunals.


Tribunals render justice in the name of the Prince.


The independence of judges is guaranteed.


The organisation, jurisdiction and operations of the tribunals, as well as judges’ status, are laid down by law.



Art 89


Supreme Court is composed of five full members and two substitute members.


The Supreme Courts members are appointed by the Prince, as follows:







•
One full member and one substitute member are introduced by the National Council from outside its members






•
One full member and one substitute member are introduced by the State Council from outside its members






•
One full member is introduced by the Crown Council from outside its members






•
One full member is introduced by the Court of Appeal from outside its members






•
One full member is introduced by the Civil Court of First Instance from outside its members.




These introductions are done by each of the bodies here above mentioned at the rate of two per seat.


If the Prince does not agree with these introductions, He is free to require new ones.


The President of the Supreme Court is appointed by the Prince.



Art 90




A. In constitutional matters, the Supreme Court rules in sovereign fashion over:







1.
Compliance of the National Councils rules of procedure with constitutional and, if need be, legislative provisions under the conditions prescribed by article 61






2.
Appeals on petitions for annulment, petitions to review validity and actions for damages arising from violations of these rights and freedoms prescribed in chapter III of the Constitution, and which are not referred to in subsection B of the present article






B. In administrative matters, the Supreme Court rules in sovereign fashion over:







1.
Proceedings for annulment of ultra vires decisions taken by various administrative authorities or Sovereign Ordinances to enforce laws, and the award of related damages






2.
Appeals by way of quashing decisions of last resort taken by administrative jurisdictions






3.
Appeals for interpretation and petitions to review the validity of decisions of various administrative authorities or Sovereign Ordinances to enforce laws






C. The Supreme Court rules over conflicts of jurisdiction.



Art 91


The Supreme Court deliberates either in plenary session composed of five members or in administrative section composed of three members.


It sits and deliberates in plenary session:







1.
In constitutional matters






2.
As judge of conflicts of jurisdiction






3.
In administrative matters on references ordered by the President of the Supreme Court or decided by the administrative section




It sits and deliberates in administrative section in all other cases.



Art 92


A sovereign order regulates the organisation and operations of the Supreme Court, especially relevant to the required qualifications of its members, incompatibilities regarding them as well as their status, the turnover of the administrative section’s members, the procedure to follow before the Court, effects of petitions and awards, procedure and effects of conflicts of jurisdiction, as well as necessary transitional measures.



Chapter XI. The Revision of the Constitution



Art 93


The Constitution may not be suspended.



Art 94


Any revision, in full or in part, requires the joint agreement of the Prince and the National Council.



Art 95


In case of initiative on the part of the National Council, proceedings maybe taken only by a two thirds majority vote of the normal number of members elected at the assembIy.



Chapter XII. Final Provisions



Art 96


Prior constitutional provisions are repealed.


The present Constitution immediately enters into force.


The renewal of the National Council and Communal Council shall take place within three months.



Art 97


Laws and regulations currently into force remain applicable to the extent that they are not incompatible with the present Constitution. If need be, they must be amended in order to comply, as soon as possible, with the latter.

